DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer, does not reasonably provide enablement for treating and/or preventing any given disease or for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in CAR molecules as therapeutics, the art of record contains no description of methods of treating any disease other than cancer.  In a paper published in 2015, Whilding et al provide an exhaustive review of the state of the art regarding CAR therapy, and detail the problems associated with using CARs even for well-developed methods of cancer therapy.  There are no descriptions of using CAR molecules according to the instant claims, of CAR molecules that can prevent cancer, and no description of using established CAR molecules for treatment of any disease other than cancer.  Therefore, the use of CAR molecules to treat the broadly claimed scope of diseases was unpredictable at the time of filing.
Amount of direction provided by the inventor and existence of working examples: The specification provides details for producing CAR molecules according the claims, including direction and generalities for customizing CARs such that they may be directed to a wide range of distinct antigens displayed on cancer cells.  There are no working examples of the claimed methods, or in vivo results. 
Thus, in order to make and use the invention as claimed, the skilled artisan would have to further develop CARs used in the claimed methods of therapy with specificity and efficacy for any known disease (e.g. dementia, diabetes, heart failure), which would involve development of novel antigen binding domains, activation domains, etc. (even if such a broad genera of diseases could each be linked to a specific antigen).  
Nature of the invention and Breadth of the claims:  The claims are directed to methods of treating and/or preventing a disease, with no limitation placed on the nature of the disease. Thus, the claimed methods encompass treating or preventing a broad, divergent genus of potential diseases.  As such, it is incumbent upon the disclosure to set forth the manner and process of making CARs, and methods of using such for therapy, that is commensurate with the scope of protection sought.    
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of preparing CAR molecules for cancer treatment is high, one would not be able to make and use CAR molecules for therapy in any other type of disease given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of an efficacious treatment of a disease other than cancer using CAR molecules similar to those recited.  Likewise, all of the teachings in the instant application are specifically directed to the treatment of cancer.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, making and using embodiments of the claimed invention that are operative in diseases other than cancer would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.

Allowable Subject Matter
Claims 1-10, 12-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633